BAUER, Circuit Judge,
concurring.
For the reasons stated in the dissent in Lono and the subsequent history of similar problems in other circuits, I would prefer that this Circuit overrule Lono en banc. This desire, however, does not blind me to the fact that Lono is the present law of the Seventh Circuit and the instant decision is a step in the right direction. As a purely pragmatic matter, I approve of this movement and particularly its direction. A partial retreat from Lono is better than no retreat at all. Until, therefore, the problem is either remedied by Congress, the Supreme Court or our own Circuit, I concur in the present opinion.